Name: 85/510/EEC: Commission Decision of 8 November 1985 authorizing Italy to confirm the rights acquired before 1 May 1984 to carry out plantings of vines in areas intended for the production of certain quality wines psr (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  Europe;  beverages and sugar
 Date Published: 1985-11-23

 Avis juridique important|31985D051085/510/EEC: Commission Decision of 8 November 1985 authorizing Italy to confirm the rights acquired before 1 May 1984 to carry out plantings of vines in areas intended for the production of certain quality wines psr (Only the Italian text is authentic) Official Journal L 314 , 23/11/1985 P. 0027 - 0027 Spanish special edition: Chapter 03 Volume 39 P. 0027 Portuguese special edition Chapter 03 Volume 39 P. 0027 *****COMMISSION DECISION of 8 November 1985 authorizing Italy to confirm the rights acquired before 1 May 1984 to carry out plantings of vines in areas intended for the production of certain quality wines psr (Only the Italian text is authentic) (85/510/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 30f thereof, Whereas, subject to a number of exceptions, Regulation (EEC) No 337/79 prohibited all new plantings of vines up to 31 August 1990; whereas Article 30f thereof nevertheless provides that rights for new vine planting on areas intended for the production of quality wines psr acquired before 1 May 1984 may be exercised on certain conditions; whereas the said Article provides in particular that, from 1 September 1984, such rights may be exercised subject to confirmation by the Member State concerned, this confirmation being confined to quality wines psr for which an authorization has been granted by the Commission under the procedure provided for in Article 67 of Regulation (EEC) No 337/79; Whereas, on 19 September 1985 the Italian Government requested authorization on the basis of the said Article 30f for a number of quality wines psr; Whereas an examination of this request has shown that the planting authorizations which were granted by the Italian Government for certain quality wines psr before 1 May 1984 constitute administrative acts which did in fact create rights before that date which qualify for confirmation within the meaning of the said Article 30f; whereas, moreover, in the light of the situation regarding the quality wines psr in question, the confirmation of these rights is not likely to disturb the balance of the wine market; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS DECISION: Article 1 Italy is hereby authorized to confirm the authorizations for the planting on areas intended for the production of the quality wines psr which it granted before 1 May 1984. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 8 November 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 89, 29. 3. 1985, p. 1.